Case 1:18-cv-05741-ENV-RML Document 1 Filed 10/15/18 Page 1 of 9 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


YECHIEL BROMBERG,
                                                            Civil Action No.
                              Plaintiff,

               vs.

AVNET, INC.,

                              Defendant.


                                            COMPLAINT

       Plaintiff Yechiel Bromberg (“Plaintiff”), by his undersigned attorneys, alleges the

following based upon personal knowledge as to his own acts and information and belief as to all

other matters, based upon the investigation conducted by and through his attorneys:

                                 NATURE OF THE ACTION

       1.      Item 10(a)(1) of Schedule 14A, 17 C.F.R. § 240.14a-101, lists information

required to be in a proxy statement pursuant to 15 U.S.C. § 78n(a), and requires that “[i]f action

is to be taken with respect to any [compensation] plan pursuant to which cash or noncash

compensation may be paid or distributed” certain information must be furnished to shareholders.

       2.      Defendant Avnet, Inc. (“Avnet” or the “Company”) furnished shareholders with a

definitive proxy statement issued through the Securities and Exchange Commission’s (“SEC”)

Electronic Data Gathering, Analysis, and Retrieval system (“EDGAR”) on Schedule 14(a) on

October 4, 2018 (the “Solicitation”) for the annual meeting of AVNET shareholders scheduled

for November 16, 2018 (including any adjournments or postponements thereof, the “Annual

Meeting”), which Solicitation included four voting proposals that required shareholder action to
Case 1:18-cv-05741-ENV-RML Document 1 Filed 10/15/18 Page 2 of 9 PageID #: 2



approve.1 Of those four voting proposals, the third voting proposal (“Proposal 3”) seeks

shareholder action, by way of a vote, to amend and restate the Avnet Employee Stock Purchase

Plan to authorize an additional 500,000 shares under the Plan (the “ESPP” or the “Plan”).

       3.      As described below, Proposal 3 does not comply with the SEC’s disclosure

requirements for proxy statements, codified at Item 10(a)(1) of 17 C.F.R. § 240.14a-101.

       4.      Because of Defendant’s non-compliance with 17 C.F.R. § 240.14a-101, Plaintiff,

a shareholder of Avnet whose vote is solicited, brings this stockholder’s direct action under

Section 14(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), 15

U.S.C. § 78n(a), and the rules and regulations of the SEC, to enjoin a shareholders vote on

Proposal 3 in the Solicitation until a compliant disclosure is made and Avnet’s shareholders can

make an informed vote on Proposal 3.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the subject matter of this action pursuant to

Section 27(a) of the Exchange Act, 15 U.S.C. § 78aa(a).

       6.      In connection with the acts, omissions, conduct and wrongs alleged herein,

Defendant used the mails and the means or instrumentalities of interstate commerce.

       7.      Venue is proper in this District because, as allowed under Section 27(a) of the

Exchange Act, this District is where the violation at issue in this case occurred because numerous




1
  The Solicitation states that “[o]n or about October 4, 2018, the Company mailed to its
shareholders a Notice of Internet Availability of Proxy Materials containing instructions on how
to access the Company's proxy materials, including the 2018 Proxy Statement and the 2018
Annual Report, and how to vote through the Internet, by mail or in person. On or about October
4, 2018, certain shareholders, in accordance with their prior requests, were sent e-mail
notifications of how to access the proxy materials and to vote or have been mailed paper copies
of the Company's proxy materials and a proxy card or voting form.”



                                                2
Case 1:18-cv-05741-ENV-RML Document 1 Filed 10/15/18 Page 3 of 9 PageID #: 3



Solicitations, including Plaintiff’s, were or will be mailed to Avnet shareholders residing in this

District.

                                           PARTIES

        8.     Plaintiff, an Avnet shareholder as of the close of business on September 18, 2018

(the “Record Date”), is entitled to notice of, and to participate in and vote at, the Annual

Meeting.

        9.     Avnet is a corporation organized under the laws of New York that maintains a

presence at 2211 South 47th Street, Phoenix, Arizona 85034. Avnet is a distributor of electronic

components and embedded solutions. Avnet’s stock is trades on the Nasdaq under the symbol

“AVT”. According to the Solicitation, “[t]he aggregate number of shares of Common Stock

outstanding (net of treasury shares) at September 18, 2018, was 114,084,560, comprising all of

the Company’s capital stock outstanding as of that date.”

                                 Wrongful Acts and Omissions

        10.    Proposal 3 requests that Avnet’s shareholders approve an amendment and

restatement of the ESPP to, among other things, increase the number of shares authorized for

issuance under the ESPP. The Solicitation states:

               The shareholders initially approved the ESPP at the Company's
               1995 Annual Meeting. An aggregate of 500,000 shares of
               Common Stock were originally authorized for issuance under the
               ESPP. As the result of a stock split in September 2000 and
               additional increases approved by shareholders, a total of 4,500,000
               shares have been authorized for issuance. As of August 31, 2018,
               approximately 86,062 shares continue to be reserved for sale under
               the ESPP.

               Under the current proposal, the Board is requesting shareholder
               approval, as required by Section 423 of the Internal Revenue Code
               of 1986, as amended ("Section 423"), for an increase of 500,000
               shares authorized for issuance under the Plan. Other revisions
               reflect the transition from the New York Stock Exchange to The



                                                3
Case 1:18-cv-05741-ENV-RML Document 1 Filed 10/15/18 Page 4 of 9 PageID #: 4



           Nasdaq Global Select Market and to reflect best practices. There
           are no revisions proposed on plan design or administration.

                                         ***

           Summary of the Plan

           The purpose of the ESPP is to advance the interests of the
           Company and its shareholders by providing employees of the
           Company and its certain designated subsidiaries with an
           opportunity to acquire an ownership interest in the Company
           through the purchase of shares of its Common Stock on favorable
           terms through payroll deductions. Common Stock sold under the
           ESPP may be authorized but unissued shares of Common Stock,
           shares held in treasury or shares of Common Stock purchased by
           the Company.

           The ESPP allows eligible employees to purchase shares of the
           Company's Common Stock at a discount. In general, any employee
           of the Company and certain of its subsidiaries is eligible to
           participate in the ESPP after three months of continuous
           employment on the basis of at least 20 hours per week.

           To participate in the ESPP, an eligible employee must enroll and
           specify an amount to be contributed to the ESPP each pay period
           through payroll deductions. After the last business day of each
           month, each enrolled employee automatically purchases a whole
           number of shares of Common Stock determined by dividing the
           employee's accumulated payroll deductions by the "offer price" for
           the month (subject to certain limits described below). Pursuant to
           the ESPP, the offer price per share for each month is 95% of the
           closing price of a share of Common Stock on the last business day
           of the month.

           The ESPP imposes the following limits on the amount of payroll
           deductions and the number of shares that an eligible employee may
           purchase under the ESPP:

                  •      The maximum number of shares that may be
                         purchased in any month is 500 shares.

                  •      An eligible employee's cumulative payroll
                         deductions for a calendar year may not exceed
                         $23,750 per calendar year.

                  •      In any calendar year, the shares purchased by an
                         eligible employee may not have a fair market value
                         of more than $25,000. For purposes of this


                                           4
Case 1:18-cv-05741-ENV-RML Document 1 Filed 10/15/18 Page 5 of 9 PageID #: 5



                             limitation, the fair market value of each share
                             purchased is equal to the fair market value of the
                             share on the first day of the month for which it is
                             purchased.

                     •       An individual will not be eligible to participate in
                             an offering if the individual would own shares of
                             Common Stock and/or hold outstanding options to
                             purchase shares of the Company's Common Stock
                             equal to 5% or more of the total combined voting
                             power or value of all classes of shares of the
                             Company.

              The ESPP is administered by a committee appointed by the Board
              of Directors. The committee has the authority to interpret all
              provisions of the ESPP.

              The committee may at any time amend the ESPP to the extent it
              deems necessary or appropriate in light of, and consistent with,
              Section 423. However, any amendment that either changes the
              composition, functions or duties of the committee or modifies the
              terms and conditions pursuant to which options are granted under
              the ESPP must be approved by the Board of Directors.

              The Board may amend any and all such provisions of the ESPP.
              Shareholder approval is required for any amendment to the extent
              (and only to the extent) required by Rule 16b-3under [sic] the
              Exchange Act or by Section 423.

              The Board may terminate the ESPP at any time, except that the
              Board may not modify, cancel or amend any purchase right
              granted before such termination unless the affected participant
              consents in writing.

       11.    Proposal 3 does not provide the legally required information because it does not

provide sufficient information for Avnet stockholders to understand how many participants are

eligible to participate in the Plan, and thus it does not comply with Item 10(a)(1) of Schedule

14A, 17 C.F.R. § 240.14a-101, which requires:

              Item 10. Compensation Plans. If action is to be taken with respect
              to any plan pursuant to which cash or noncash compensation may
              be paid or distributed, furnish the following information:

              (a) Plans subject to security holder action.


                                                5
Case 1:18-cv-05741-ENV-RML Document 1 Filed 10/15/18 Page 6 of 9 PageID #: 6



                  (1) Describe briefly the material features of the plan being acted
                  upon, identify each class of persons who will be eligible to
                  participate therein, indicate the approximate number of persons in
                  each such class, and state the basis of such participation.

          12.     Instead of providing the “approximate number of persons in each such class, and

… the basis of such participation,” Proposal 3 only tells stockholders the following about who

will be eligible to participate in the ESPP:

                  The ESPP allows eligible employees to purchase shares of the
                  Company's Common Stock at a discount. In general, any employee
                  of the Company and certain of its subsidiaries is eligible to
                  participate in the ESPP after three months of continuous
                  employment on the basis of at least 20 hours per week.[2]

          13.     The Solicitation omits the approximate number of persons, by class, who qualify

as eligible participants under the Plan.

          14.     The Solicitation states that, with respect to the “CEO Pay Ratio” that Avnet

“utilized the entire global population of 15,212 eligible employees on April 1, 2018” with certain

exceptions, and that “the total number of US and non-US employees used in the final analysis

was 3,676 and 10,778, respectively.” However, the undefined term “eligible employee” for the

CEO Pay Ratio does not appear to be synonymous with the definition of “Eligible Employee as

defined by the ESPP[.]” To comply with Item 10(a)(1) of Schedule 14A, 17 C.F.R. § 240.14a-



2
    Page 42 of the Solicitation similarly states:

                  Employee Stock Purchase Plan (ESPP). The Company maintains
                  the ESPP, which is a tax-qualified plan available to all employees
                  of the Company and certain of its subsidiaries who have been
                  employed for at least three continuous months on the basis of at
                  least 20 hours per week. The ESPP provides an opportunity to
                  acquire an ownership interest in the Company through the
                  purchase of the Company's Common Stock at a 5% discount
                  through payroll deductions. Please see "Proposal 3 — Summary of
                  the Plan" for more information on the ESPP.



                                                    6
Case 1:18-cv-05741-ENV-RML Document 1 Filed 10/15/18 Page 7 of 9 PageID #: 7



101, Avent must disclose the approximate number of Eligible Employees, as defined by the

ESPP, and must disclose the most current number reasonably possible.

       15.     In addition to the fact that the data disclosed in the CEO Pay Ratio disclosure will

be over seven and a half months old as of the Annual Meeting, the CEO Pay Ratio disclosure

does not disclose how many of such persons “have been employed for at least three continuous

months on the basis of at least 20 hours per week” by the Company or one of its Designated

Subsidiaries; which subsidiaries are “Designated Subsidiaries” for participation in the ESPP,

and/or their approximate number of Eligible Employees.

       16.     As a result of the above defects, the Solicitation does not inform shareholders of

how many participants may be awarded the 500,000 shares that Avnet’s stockholders are being

asked to approve for distribution through the ESPP. Thus, the Company must disclose to its

shareholders, before they vote, the approximate number of persons who will be eligible to

participate in the ESPP.

       17.     This contravention of the SEC rules renders the Solicitation unlawful under

§ 14(a) of the Exchange Act.

       18.     The preceding paragraphs state a direct claim for relief against Avnet under

§ 14(a) of the Exchange Act for acting in contravention of the rules and regulations prescribed by

the SEC.

       19.     As a result of these actions, Plaintiff will be injured, and he has no adequate

remedy at law. He will suffer irreparable harm if no action is taken to ameliorate this harm

because, in addition to being forced to vote without this required information, the Plan allows for

the issuance of 500,000 million shares, worth approximately $ 20.5 million, under the ESPP to

an unknown number of persons who qualify as eligible.




                                                7
Case 1:18-cv-05741-ENV-RML Document 1 Filed 10/15/18 Page 8 of 9 PageID #: 8



       20.     Until Avnet makes appropriate disclosures, it is necessary for the Court to take

action to enjoin the vote beforehand to prevent shares from being distributed to participants

based on an uninformed vote that lacks proper and informed shareholder approval because

unwinding awards following the Annual Meeting would be impracticable.

       21.     To ameliorate injury, the Court should grant injunctive relief and stay the

shareholder vote unless the Company issues a supplemental proxy statement that complies with

17 C.F.R. §240.14a-101, Item 10(a)(1), and which is timely furnished to shareholders.

       22.     Avnet should be enjoined from presenting Proposal 3 for a stockholder vote at the

Annual Meeting or certifying or otherwise accepting any vote cast in connection with Proposal 3

unless the appropriate amendments are timely made.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor, and against Avnet, as follows:

       (A)     A preliminary and permanent injunction, enjoining Avnet from:

                i.     presenting Proposal 3 for a shareholder vote at the Annual Meeting unless

a supplemental proxy statement that complies with 17 C.F.R. §240.14a-101, Item 10(a)(1) is

timely furnished to shareholders;

               ii.     certifying or otherwise accepting any vote cast, by proxy or in person, by

or on behalf of any Avnet stockholder in connection with Proposal 3 in the Solicitation unless a

supplemental proxy statement that complies with 17 C.F.R. §240.14a-101, Item 10(a)(1) is

timely furnished to shareholders;

       (B)     A preliminary and permanent injunction requiring Avnet to furnish a

supplemental proxy statement that complies with 17 C.F.R. §240.14a-101, Item 10(a)(1);




                                                  8
Case 1:18-cv-05741-ENV-RML Document 1 Filed 10/15/18 Page 9 of 9 PageID #: 9



       (C)     A preliminary and permanent injunction enjoining Avnet from otherwise

proceeding at its Annual Meeting at the set time or at any other time, in a manner inconsistent

with Item 10(a)(1);

       (D)     Awarding Plaintiff reasonable attorney’s fees and expenses incurred in bringing

this action and in creating a benefit for all of Avnet’s shareholders to the extent that a common

benefit is conferred, and;

       (E)     Granting such other and further relief as this Court may deem just and proper.

Dated: October 15, 2018                     STULL, STULL & BRODY

                                             /s/ Michael J. Klein
                                            Aaron L. Brody
                                            Michael J. Klein
                                            6 East 45th Street
                                            New York, NY 10017
                                            Phone: (212) 687-7230
                                            Fax: (212) 490-2022
                                            abrody@ssbny.com
                                            mklein@ssbny.com

                                            Attorneys for Plaintiff




                                                9
